
	
		II
		111th CONGRESS
		2d Session
		S. 3525
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2010
			Mr. McCain (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To repeal the Jones Act restrictions on coastwise trade,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open America's Waters
			 Act.
		2.Repeal of Jones
			 Act limitations on coastwise trade
			(a)In
			 generalSection 12112(a) of title 46, United States Code, is
			 amended to read as follows:
				
					(a)In
				generalA coastwise endorsement may be issued for a vessel that
				qualifies under the laws of the United States to engage in the coastwise
				trade.
					.
			(b)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Commandant
			 of the United States Coast Guard shall issue regulations to implement the
			 amendment made by subsection (a). Such regulations shall require that a vessel
			 permitted to engaged in the coastwise trade meets all appropriate safety and
			 security requirements.
			(c)Conforming
			 amendments
				(1)Tank vessel
			 construction standardsSection 3703a(c)(1)(C) of title 46, United
			 States Code, is amended by striking Coast Guard and is qualified for
			 documentation as a wrecked vessel under section 12112 of this title.
			 and inserting Coast Guard..
				(2)Liquified gas
			 tankersSection 12120 of title 46, United States Code, is amended
			 by striking United States, and all that follows and inserting
			 United States..
				(3)Small passenger
			 vesselsSection 12121(b) of title 46, United States Code, is
			 amended by striking 12112,.
				(4)Loss of
			 coastwise trade privilegesSection 12132 of title 46, United
			 States Code, is repealed.
				(5)Table of
			 sectionsThe table of sections for chapter 121 of title 46,
			 United States Code, is amended by striking the item relating to section
			 12132.
				
